Citation Nr: 0639951	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  03-12 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel






INTRODUCTION

The veteran had active service from April 1961 to October 
1982, plus 5 months and 24 days of prior active service.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of September 2001 and later 
by the Department of Veterans Affairs (VA) Montgomery, 
Alabama, Regional Office (RO).   

The Board remanded the case for additional development in 
December 2004.  The requested actions have since been 
completed, and the case has been returned to the Board for 
further appellate review.


FINDINGS OF FACT

1.  The veteran was not involved in combat during service.

2.  The veteran has been diagnosed as having PTSD based on a 
vague account of unverified stressors.

3.  There is no credible supporting evidence that the veteran 
was exposed to such stressors, and the Board finds that the 
stressor accounts provided by the veteran, standing alone, 
are not convincing.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.304(f) 
(2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in December 2000, December 2003 and January 2005 
provided the veteran with an explanation of the type of 
evidence necessary to substantiate his claim, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
The veteran's initial duty-to-assist letter was provided 
before the adjudication of his claim.  In addition, the 
letters informed the veteran that he should submit any 
additional evidence that he had in his possession.  The Board 
also notes that in August 2006 additional notice was provided 
regarding potential ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes, 
therefore, that the appeal may be adjudicated without a 
remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran was afforded VA examinations.  His service medical 
records and post service treatment records have been 
obtained.  He has declined a hearing.  The Board does not 
have notice of any additional relevant evidence which is 
available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claim.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a psychosis is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  Although service 
connection may be established based on other in-service 
stressors, the following provisions apply for specified in-
service stressors as set forth below:  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).

In adjudicating a claim for service connection for PTSD, the 
VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a); 38 C.F.R. §§ 3.303(a), 3.304.  

Where the claimed stressor is not related to combat, 
"credible supporting evidence" is required and "the 
appellant's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor."  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The 
requisite additional evidence may be obtained from sources 
other than the veteran's service records.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. 
Cir. 1997) (table).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
clarified the analysis to be followed in adjudicating a claim 
for service connection for PTSD.  The Court pointed out that 
the VA has adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
and 4.126.  See 61 Fed. Reg. 52695-52702 (1996).  Therefore, 
the Court took judicial notice of the effect of the shift in 
diagnostic criteria.  The major effect is that the criteria 
have changed from an objective ("would evoke ... in almost 
anyone") standard in assessing whether a stressor is 
sufficient to trigger post-traumatic stress disorder, to a 
subjective standard.  The criteria now require exposure to a 
traumatic event and response involving intense fear, 
helplessness, or horror.  The question of whether a claimed 
stressor was severe enough to cause PTSD in a particular 
individual is now a clinical determination for the examining 
mental health professional.  See Cohen, supra.  

Nothing in Cohen, however, negates the requirement for a 
noncombat veteran to produce credible corroborating and 
supporting evidence of any claimed stressor used in 
supporting a diagnosis of PTSD.  Id.; Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  The corroboration may be by service 
records or other satisfactory evidence.  See Doran v. Brown, 
6 Vet. App. 283, 289 (1994).  In Doran, a veteran's service 
records had been lost due to fire; however, his account of 
in-service stressors was corroborated by statements from 
fellow servicemen.

The veteran's service medical records do not contain any 
significant references to a psychiatric disorder.  Although 
the report of a medical history given by the veteran in 
December 1976 shows that he checked a box indicating that he 
had a history of nervous trouble and depression or excessive 
worry, the report of a medical examination conducted at that 
time showed that psychiatric evaluation was normal.  A 
separate note indicated that the symptoms of depression and 
excessive worry were due to personal reasons since April 
1976.  It was noted that no treatment had been sought and it 
was not disabling.   Similarly, in June 1981, the veteran 
again reported a history of nervous trouble; however, 
psychiatric examination for the purpose of retirement was 
normal.  It was noted that the nervousness had been brought 
on by the fact that he would be retiring shortly and must 
start a new life.  

The earliest diagnosis of a psychiatric disorder was many 
years after the veteran's separation from service.  There is 
no medical evidence linking any current diagnosis (other than 
post-traumatic stress disorder) to service.  The Board notes 
that lay persons, such as the veteran, are not qualified to 
offer an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Therefore, the Board finds that a psychiatric disorder was 
not present during service, and a psychosis was not manifest 
within a year after the veteran's separation from service (so 
as to permit application of chronic disorder presumptions 
afforded for psychoses).

Regarding the veteran's claim that he developed PTSD as a 
result of service, the Board finds that the medical evidence 
which has been obtained is conflicting regarding whether PTSD 
has been diagnosed.  The report of a VA PTSD examination 
conducted in May 2001 shows that the veteran reported a 
history of exposure to stressors in service, including an 
incident in 1965 a the Than Son Nut Air base in which a bar 
by a floating restaurant was bombed and a lot of people were 
killed.  He stated that he helped load the bodies on a flat 
bed truck.  He also reported an incident in which a policeman 
stuck a machine gun in his face during a raid of a house of 
prostitution.  However, the report further reflects that the 
veteran reported that his experiences in Vietnam did not 
bother him that much.  The only diagnosis was depressive 
disorder.  

On the other hand, the report of a VA PTSD examination 
conducted in October 2002 reflects that the diagnoses 
included post-traumatic stress disorder and depression based 
on a history of an incident in which a child died in his arms 
after an explosion.  The Board also notes that a record VA 
treatment record dated in February 2004 contains a diagnosis 
of PTSD with psychosis NOS and depression NOS.  The Board 
concludes, however, that the conflicting evidence regarding 
whether a diagnosis of PTSD is warranted need not be further 
addressed as the evidence fails to establish that the veteran 
was exposed to the claimed stressors in service.  

The Board has reviewed the veteran's service personnel 
records, but finds no indication that he was exposed to 
combat and no information to confirm his claimed stressors.  
The veteran's DD 214 shows that he served in the United 
States Air Force from April 1961 to October 1982, plus 5 
months and 24 days of prior active service.  His military 
occupational specialty was material facilities supervisor and 
operations systems management supervisor.  He received the 
Vietnam Service Medal, the Vietnam Campaign Medal with 
device, and the National Defense Service Medal, but did not 
receive any decorations or medals which are awarded 
exclusively for involvement in combat.  

The Board notes that the claimed incident involving a local 
policeman is of such a nature that verification would not be 
possible.  Regarding the claimed stressor involving an 
explosion, the RO wrote in August 2005 to the United States 
Armed Services Center for Research of Unit Records (Center) 
and requested verification of the claimed stressor.  In 
August 2006, the Center replied that there were records of 
various incidents involving explosive devices resulting in 
injuries; however, they were unable to document the claimed 
bar incident in which 150 to 200 people were killed.  

The Board has noted that the veteran has presented service 
records showing that he was entitled to hostile fire pay 
while in service.  However, the mere presence in a combat 
zone does not establish the occurrence of a stressor.  

In reviewing the veteran's contentions and statements since 
his active service, the Board finds that his assertions 
regarding his claimed stressors, standing alone, are not 
credible.   The Board notes that his claimed action of 
assisting with loading 150 or more bodies would seem to be 
inconsistent with his military occupational specialty.  
Moreover, there is nothing in his service personnel records 
to corroborate the occurrence of such a significant event.  
The Board also notes that, the evidence in this case, unlike 
the evidence in Doran, does not include any lay statements 
from other servicemen corroborating the veteran's account of 
his claimed stressors.    

In summary, the record does not corroborate the veteran's 
accounts of exposure to the stressful incidents he claims he 
was exposed to during his active service.  Although PTSD has 
been diagnosed, the question of whether he was exposed to a 
stressor in service is a factual determination and VA 
adjudicators are not bound to accept the veteran's statements 
of exposure to combat simply because treating medical 
providers have done so. Wood, 1 Vet. App. at 193.  The 
statements from the veteran upon which the diagnosis of PTSD 
was made are unsupported by any credible evidence.  There is 
no verification that the veteran was exposed to his claimed 
stressors.  As a result, under 38 C.F.R. § 3.304(f), the 
diagnoses of PTSD cannot form the groundwork necessary to 
support the veteran's claim.  The Board finds that the 
evaluations which produced diagnoses of PTSD relied on 
unconfirmed stressors.  VA psychiatrists clearly based the 
diagnosis of PTSD on unconfirmed stressors.  Establishing 
service connection for PTSD requires both a medical diagnosis 
of that disability and credible supporting evidence that the 
claimed in-service stressor actually occurred (as well as 
competent evidence of a nexus between the two).  38 C.F.R. 
§ 3.304(f).  In the absence of credible supporting evidence 
of a stressor, the diagnosis of PTSD by a medical 
professional is insufficient to establish service connection 
for such disorder.  Accordingly, the Board concludes that 
PTSD was not incurred in or aggravated by service.


ORDER

Service connection for PTSD is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


